     Case 2:19-cv-02071-KJM-CKD Document 18 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES BARKSDALE,                                No. 2:19-cv-02071 CKD P
12                       Plaintiff,
13            v.                                        ORDER and FINDINGS AND
                                                        RECOMMENDATIONS
14    JUAN, et al., ,
15                       Defendants.
16

17           By an order filed August 5, 2020, this court ordered plaintiff to complete and return to the

18   court, within sixty days, the USM-285 forms necessary to effect service on defendant. That sixty

19   day period has since passed, and plaintiff has not responded in any way to the court’s order.

20           IT IS HEREBY ORDERED that the Clerk of Court shall assign a district judge to this

21   case.

22           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

23   Fed. R. Civ. P. 41(b).

24           These findings and recommendations will be submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court. The document should be captioned “Objections to Findings and

28   Recommendations.” Plaintiff is advised that failure to file objections within the specified time
                                                       1
     Case 2:19-cv-02071-KJM-CKD Document 18 Filed 10/15/20 Page 2 of 2


 1   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 2   Cir. 1991).

 3   Dated: October 14, 2020
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11   12/bark2071.fusm.docx

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
